STATE OF MINNESOTA
                                IN COURT OF APPEALS
                                      A14-0877

                                      Randall L. Twait,
                                         Appellant,

                                             vs.

                                       MidFirst Bank,
                                        Respondent.

                                  Filed January 26, 2015
                                         Affirmed
                                     Connolly, Judge

                              Hennepin County District Court
                                File No. 27-CV-13-18426


Jonathan L. R. Drewes, Drewes Law, PLLC, Minneapolis, Minnesota (for appellant)

Kalli L. Ostlie, Shapiro & Zielke, LLP, Burnsville, Minnesota (for respondent)


       Considered and decided by Connolly, Presiding Judge; Halbrooks, Judge; and

Bjorkman, Judge.

                                      SYLLABUS

       For the purposes of Minn. Stat. § 580.02 (2012) (providing that any assignments

of a mortgage must be recorded before foreclosure by advertisement may begin),

foreclosure begins with the first publication of the notice of sale.
                                      OPINION

CONNOLLY, Judge

          Appellant, a mortgagor of property, brought this action against respondent, the

mortgagee, for a declaration that the sheriff’s sale of the property was null and void

because foreclosure proceedings were begun before the final assignment of the mortgage

had been recorded.       The district court granted respondent’s motion for summary

judgment because the final assignment of the mortgage was recorded a week before the

first publication of the notice of sale, the event established by Minnesota statutes and

caselaw as the commencement of foreclosure proceedings. Appellant challenges the

summary judgment.         Because both statutory law and caselaw establish the first

publication of the notice of sale as the commencement of a foreclosure proceeding, we

affirm.

                                         FACTS

          In April 2001, appellant Randall Twait secured a piece of real property in

Minneapolis (the property) by executing and delivering to Allied Mortgage Capital

Corporation (Allied) a mortgage of $112,730. Allied’s interest was assigned to RBMG

Inc. (RBMG), and the mortgage and assignment were recorded in June 2001. In January

2002, RBMG assigned the mortgage to Mortgage Electronic Registration Systems Inc.

(MERS); that assignment was recorded in February 2002.

          In November 2012, MERS assigned the mortgage to respondent MidFirst Bank.

Because appellant defaulted on the mortgage payments, respondent on December 3,

2012, mailed appellant a Notice of Mortgage Foreclosure Sale, which stated that a


                                             2
foreclosure sale was scheduled for January 29, 2013. On December 4, 2012, the

assignment to respondent was recorded, together with a notice of pendency.

       The public was first notified of the sale on December 12, 2012, when the notice of

sale was first published. The notice of sale was personally served on appellant on

December 21, 2012.

       On January 29, 2013, the property was sold at a sheriff’s sale, and the certificate of

sale to respondent was recorded on February 4, 2013. Appellant’s six-month redemption

period expired on July 29, 2013; he did not redeem the property. Respondent began an

eviction action and was awarded a writ for recovery of the property.

                                          ISSUE

       Was the final assignment of appellant’s mortgage recorded before the

commencement of foreclosure proceedings?

                                       ANALYSIS

       On appeal from a summary judgment, this court reviews de novo “whether a

genuine issue of material facts exists” and “whether the district court erred in its

application of the law.” STAR Centers, Inc. v. Faegre & Benson, L.L.P., 644 N.W.2d 72,

77 (Minn. 2002). “When the district court grants a summary judgment based on its

application of statutory language to the undisputed facts of a case, . . . its conclusion is

one of law and our review is de novo.” Lefto v. Hoggsbreath Enters., Inc., 581 N.W.2d

855, 856 (Minn. 1998).

       Appellant argues that neither the first publication of the notice of sale nor any

other event is the beginning of a foreclosure and that a foreclosure may begin with any of


                                             3
several events, e.g., scheduling a sheriff’s sale, dating and executing the notice of sale,

serving any of three required notices on the occupant, executing any document stating

that a foreclosure is pending, or recording a notice of pendency. Both Minnesota statutes

and caselaw refute this argument.

       “[P]roceedings to foreclose a real estate mortgage by advertisement shall be

deemed commenced on the date of the first publication of the notice of sale.” Minn. Stat.

§ 541.03, subd. 2 (2012).       Every foreclosure by advertisement is “subject to the

provisions of [Minn. Stat. §] 541.03.” Minn. Stat. § 580.01 (2012). “To entitle any party

to make such foreclosure, it is requisite . . . (3) that the mortgage has been recorded and,

if it has been assigned, that all assignments thereof have been recorded.” Minn. Stat.

§ 580.02. Therefore, the provision of Minn. Stat. § 580.02(3) that all assignments of a

mortgage be recorded before foreclosure commences means that all assignments of a

mortgage be recorded before the first publication of the notice of sale.

       More specifically, appellant’s argument that a foreclosure proceeding begins with

the recording of the notice of pendency is defeated by Minn. Stat. § 580.032, subd. 3

(2012) (providing that another requisite for foreclosure by advertisement is “record[ing] a

notice of the pendency of the foreclosure . . . before the first date of publication of the

foreclosure notice.”). Thus, recording the notice of pendency cannot itself begin the

foreclosure because that recording must occur before the foreclosure is begun by the first

publication of the notice of sale. See Minn. Stat. § 541.03.

       Caselaw also establishes that a foreclosure proceeding begins with the first

publication of the notice of sale. See, e.g., Ruiz v. 1st Fidelity Loan Servicing, LLC, 829


                                             4
N.W.2d 53, 58 (Minn. 2013) (concluding that, because the “assignment [of the mortgage]

was not recorded until May 18, 2010, the same day as the first publication of the notice of

sale, . . . the assignment was not recorded before the beginning of the foreclosure

proceeding.”); Adlinger v. Close, 161 Minn. 404, 405, 201 N.W. 625, 625 (1925)

(holding that “the right to proceed [with a foreclosure] must exist from the first

publication [of the notice of sale]”). Ruiz relied on Adlinger for its conclusion, Ruiz, 829

N.W.2d at 58, and we have found no caselaw between 1925 and 2013 opposing or

questioning the view that first publication of the notice of sale is the commencement of

foreclosure proceedings within the meaning of Minn. Stat. § 580.02(3). Finally, to hold

otherwise would lead to confusion and uncertainty in real estate foreclosure law, which

we must avoid doing.

                                     DECISION

       Because respondent complied with Minn. Stat. § 580.02(3) by publishing the

notice of sale and thereby beginning foreclosure proceedings several days after the

assignment of the mortgage was recorded, we affirm.

       Affirmed.




                                             5